Appeal dismissed. This is a petition by Alice Gertrude Page Schladenhauffen, the wife of Robert Walter Schladen-hauffen, for separate support of herself and for the custody and support of their minor children. (G. L. [Ter. Ed.] c. 209, § 32.) On September 21, 1943, the judge entered a decree granting her petition. The respondent appealed from that decree seasonably and requested a report of material .facts. See G. L. (Ter. Ed.) c. 215, § 11. On April 5, 1944, the judge because of mistake revoked that decree. See Chagrion v. Chagnon, 300 Mass. 309. No appeal was taken therefrom. On the same 'day the judge entered a new decree in her favor nunc pro tunc as of September 21, 1943. The fact that that decree was entered nunc pro tune did not affect the husband’s right of appeal therefrom (Diggs v. Diggs, 291 Mass. 399), but he did not appeal from that decree. Since the decree of September 21, 1943, in favor of the petitioner was no longer in force by reason of its revocation, the respondent’s appeal therefrom fell with the decree revoked. The appeal must be dismissed.